Reversing.
In 1934, we reversed a judgment for $2,058.60, that had been recovered against the appellant, by Braden Powers, on a policy of disability insurance, because the verdict was not sustained by the evidence. See 254 Ky. 770, 72 S.W.2d 469.
In the fall of the year 1934, Braden Powers died of typhoid fever. Shortly thereafter his wife qualified as his administratrix and as such has been substituted as plaintiff and as such she has recovered a like sum and again the insurance company has appealed.
We have carefully examined the evidence on this appeal and compared it with the evidence on the former appeal and find there is less evidence to sustain this verdict than there was to sustain the former one, therefore for that same reason a new trial is awarded the defendant. Other questions are reserved.
Judgment reversed.